Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000483
                                                         30-JUN-2016
                                                         01:53 PM
                          SCPW-16-0000483


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                DONALD COURTNEY BROWN, Petitioner,


                                 vs.


    THE HONORABLE MICHAEL K. TANIGAWA, JUDGE OF THE DISTRICT

 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                 and


ASSOCIATION OF APARTMENT OWNERS OF PACIFIC HEIGHTS PARK PLACE, a

   Hawai'i non-profit corporation, by its Board of Directors;

   JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE

  ASSOCIATIONS 1-10; DOE CORPORATIONS 1-10; DOE ENTITIES 1-10;

          and DOE GOVERNMENTAL UNITS 1-10, Respondents.



                        ORIGINAL PROCEEDING

                      (CIV. NO. 1RC16-1-3064)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Donald Courtney
Brown’s petition for an emergency writ of mandamus, filed on June
22, 2016, the documents attached thereto and submitted in support
thereof, and the record, it appears that, at this time,
petitioner is seeking relief in the Intermediate Court of Appeals
in CAAP-16-0000485 and may seek further relief from any final
order or judgment entered in the underlying action, as
appropriate.   Petitioner, therefore, fails to demonstrate that he
is entitled to the requested emergency writ of mandamus.       See
Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39
(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly, 

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied. 

          DATED: Honolulu, Hawai'i, June 30, 2016.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson





                                 2